Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 7, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 11,324,096. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be anticipated by the claims from the aforementioned patent.

Instant Application: 17,713888
Patent No: 11,314,096
Claim 1: A light dimming system, comprising: one or more lights, each light having an associated light driver; a local light controller, the local light controller comprising a dimming controller and a processing circuit, the dimming controller configured to provide an output to the one or more light drivers; the processing circuit of the local light controller comprising one or more electronic processors configured to: receive a dimming input value indicating a desired dimming level for the one or more lights; determine a configuration of the one or more light drivers, wherein the configuration defines whether the one or more light drivers utilize a non-linear dimming curve, or a linear dimming curve; and in response to determining that the one or more light drivers utilize a non-linear dimming curve, configure the dimming controller to output a dimming signal to the one or more light drivers equivalent to the received dimming input based on a linear dimming curve to cause the one or more lights to dim to a level perceived as equivalent to the received dimming input value.
Claim 1: A light dimming system, comprising: one or more lights, each light having an associated light driver; a local light controller, the local light controller comprising a dimming controller and a processing circuit, the dimming controller configured to provide an output to the one or more light drivers; the processing circuit of the local light controller comprising one or more electronic processors configured to: receive a dimming input value indicating a desired dimming level for the one or more lights; determine a configuration of the one or more light drivers, wherein the configuration defines whether the one or more light drivers utilize a non-linear dimming curve, or a linear dimming curve; and in response to determining that the one or more light drivers utilize a linear dimming curve, configure the dimming controller to output a dimming signal to the one or more light drivers equivalent to the received dimming input value based on a non- linear control signal to cause the one or more lights to dim to a level perceived as equivalent to the received dimming input value.
Claim 10: A method for controlling a dimming operation of a lighting device such that the dimming of the light appears to be linear to a human observer, the method comprises: receiving, at a processing circuit of a local lighting controller configured to control a driver of the lighting device, a dimming input value representing a desired dimming level for the one or more lights; determining, at the local lighting controller, a configuration of the one or more light drivers, wherein the configuration defines whether the driver of the lighting devices utilizes a non-linear dimming curve, or a linear dimming curve; and in response to determining that the one or more light drivers of the lighting device utilize a non-linear dimming curve, configuring, at the local lighting controller, the dimming controller to output a dimming signal to the driver of the lighting device equivalent to the received dimming input value based on a linear control curve to cause the lighting device to dim to a level perceived as equivalent to the received dimming input value.
Claim 10: A method for controlling a dimming operation of a lighting device such that the dimming of the light appears to be linear to a human observer, the method comprises: receiving, at a processing circuit of a local lighting controller configured to control a driver of the lighting device, a dimming input value representing a desired dimming level for the one or more lights; determining, at the local lighting controller, a configuration of the one or more light drivers, wherein the configuration defines whether the driver of the lighting devices utilizes a non-linear dimming curve, or a linear dimming curve; and in response to determining that the driver of the lighting device utilizes a linear dimming curve, configuring the dimming controller to output a dimming signal to the driver of the lighting device equivalent to the received dimming input value based on a non-linear control curve to cause the lighting device to dim to a level perceived as equivalent to the received dimming input value.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "the power meter" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sung et al. (KR20130040067A) discloses a light dimming system wherein a non-linear driving current signal is generated when a linear dimming signal is input into the controller. 
Archenhold (Pub. No.: US 2012/0206064) discloses a light dimming system wherein the system is capable of linear and non-linear dimming for different drive currents.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 14-15 and 17-20, the cited prior art of record does not teach or fairly suggest a light dimming system wherein, along with the other claimed features, the configuration defines whether the one or more light drivers implement a first dimming curve or a second dimming curve, wherein the first dimming curve and the second dimming curve are one of a non-linear dimming curve profile and a linear dimming curve profile; and in response to determining that the one or more light drivers implement the first dimming curve, configure the dimming controller to output a dimming signal to the one or more light drivers equivalent to the received dimming input based on the second dimming curve to cause the one or more lights to dim to a level perceived as equivalent to the received dimming input value, wherein the first dimming curve and the second dimming curve utilize different dimming curve profiles, as recited in claim 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844